DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,343,584. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are broader than the claims in the ‘584 Patent.
Referring to claims 1-8 of the instant application, see claims 1-7 of the ‘584 Patent.
Referring to claims 9-14 of the instant application, see claims 8-13 of the ‘584 Patent.
Referring to claims 15-20 of the instant application, see claims 14-20 of the ‘584 Patent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gala et al. (U.S. Patent Application Publication 2021/004850) in view of Sciammarella et al. (U.S. Patent No. 6,425,129).
	Referring to claim 1, Gala discloses a device comprising a processing system including a processor and a memory that stores executable instructions that, when executed by the processing system, facilitate the operations below (see computer system 101 in Figure 1).  
	Gala discloses identifying a plurality of unselected video content items (see Paragraph 0038 for identifying a plurality of unselected video content items while a user is browsing a selection screen with multiple video content items).
	Gala also discloses fetching, a manifest for the prospective video content (see Paragraph 0050 for requests for unselected video content items includes both a manifest request and license request, which results in fetching the manifest and license information needed to access the unselected video content items) without attaching a decoder of the video player to the prospective video content (see Paragraph 0051 for content having different encodings that are dictated based on license challenges, not the decoder the client is using).
Gala also discloses that a subsequent selection of one of the prospective video content for playback initiates attaching of the decoder of the video player and playback of the prospective video content (see Paragraphs 0062 and 0082), without repeating the fetching of the manifest of the prospective video content (see the bottom of Paragraph 0050 for retrieving the previously unselected video content item from a CDN using information prefetched, wherein the fetching has already occurred because all of these steps have already been performed (using prefetching) prior to the user receiving the previously unselected media content item from the CDN).
	Although Gala discloses a content selection screen with multiple video content items that are prefetched prior to the actual selection by the user (see Paragraph 0038 and 0052), Gala fails to teach identifying a prospective video content not yet selected for playback by the video player, wherein the identifying occurs while the video player is providing selected video content for presentation via a display device.
	Sciammarella teaches identifying a prospective video content not yet selected for playback by the video player, wherein the identifying occurs while the video player is providing selected video content for presentation via a display device (see Column 3, Line 63 through Column 4, Line 3).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the media content item prefetching system, as taught by Gala, to utilize the video content selection and EPG overlaying functionality, as taught by Sciammarella, for the purpose of allowing a user to rapidly scan available channels (see Column 1, Lines 58-61 of Sciammarella).

	Referring to claim 2, Gala discloses that preconfiguring a playback view of the prospective video content without caching the prospective video content (see Paragraph 0034 for the manifest response including the URL location of the media content item that is already stored on a CDN, therefore the preconfiguring step occurs with no caching of the content because the content is already stored and only a URL is established for a future retrieval by the client device and further note Paragraphs 0052-0053 for preconfiguring playback of unselected multiple content items by predicting which videos will be selected by a user).

	Referring to claim 3, Gala also discloses preauthorizing access to the prospective video content without caching the prospective video content (see Paragraph 0050 for the DRM API using the license to determine if the user has permission to access the media content item, therefore since the DRM API is only used to approve a pre-fetch request, not video content is cached when preauthorization occurs).

	Referring to claim 4, Gala discloses preauthorizing of the access to the prospective video content further comprises establishing a digital rights management session (see Paragraph 0050).

	Referring to claim 5, Gala discloses that identifying, the preconfiguring of the playback view of the prospective video content, the preauthorizing access to the prospective video content, and the fetching the manifest for the prospective video content occur without rendering the prospective video content (see the bottom of Paragraph 0050 for retrieving the previously unselected video content item from a CDN using information prefetched, wherein the preconfiguring, preauthorizing and fetching has already occurred because all of these steps have already been performed (using prefetching) prior to the user receiving the previously unselected media content item from the CDN, which cannot be rendered until received by the user’s client device).

	Referring to claim 6, Gala discloses obtaining an encryption key adapted to decrypt the prospective video content (see Paragraphs 0039-0040).

	Referring to claim 7, Gala discloses that fetching of the manifest for the prospective video content occurs continuously without caching the prospective video content (see Paragraph 0038 for prefetching for multiple unselected video content items).

	Referring to claim 8, Gala discloses that the prospective video content is protected according to DRM and establishing a separate DRM session for the prospective video content (see Paragraph 0039 for generating a key for use by the DRM system on a per-title basis, thereby teaching a separate DRM session for each separate title/video content item).

	Referring to claims 9-12, see the rejection of claims 1-4, respectively.
	Referring to claim 13, see the rejection of claim 6.
	Referring to claim 14, see the rejection of claim 7.
	Referring to claims 15-20, see the rejection of claims 1-4 and 6-7, respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


November 16, 2022